Case:
  Case20-2016    Document: 10
        1:20-cv-00127-JDL      Page:34
                           Document  1 Filed
                                        Date06/09/21
                                             Filed: 06/09/2021
                                                       Page 1 of 1 Entry ID: 6427183
                                                                    PageID    #: 85




               United States Court of Appeals
                             For the First Circuit
 No. 20-2016

                             RICHARD ALLEN LARSEN, III

                                   Plaintiff - Appellant

                                            v.

   CARRIE LINTHICUM, Aroostook County Deputy District Attorney; BANGOR MAINE
 STATE POLICE; CHRIS BECK, Presque Isle Police Officer; JOHN HIATT, Penobscot County
     Treasurer; JARED CARNEY, Ashland Maine Police Officer; REGINA LARSEN;
                     STEPHANIE LARSEN; APRIL FOUNTAIN

                                 Defendants - Appellees


                                      MANDATE

                                  Entered: June 9, 2021

        In accordance with the judgment of May 19, 2021, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                          By the Court:

                                          Maria R. Hamilton, Clerk


 cc:
 Aaron M. Frey
 Richard Allen Larsen III
